
	
		II
		112th CONGRESS
		2d Session
		S. 2179
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2012
			Mr. Webb (for himself,
			 Mr. Harkin, Mr.
			 Brown of Massachusetts, Mr.
			 Carper, and Mrs. McCaskill)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve
		  oversight of educational assistance provided under laws administered by the
		  Secretary of Veterans Affairs and the Secretary of Defense, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Military and Veterans Educational
			 Reform Act of 2012.
		2.Additional
			 requirements for approval of educational programs for purposes of educational
			 assistance under laws administered by Secretary of Veterans Affairs and
			 Secretary of Defense
			(a)Automatic
			 approval by Secretary of Veterans Affairs of degree programs approved by
			 Secretary of EducationClause (i) of section 3672(b)(2)(A) of
			 title 38, United States Code, is amended to read as follows:
				
					(i)A course that is described by section
				3675(a) of this
				title.
					.
			(b)Approval by
			 Secretary of Veterans Affairs of non-Degree programs approved by Secretary of
			 Education
				(1)In
			 generalSection 3675 of such title is amended—
					(A)by redesignating
			 subsections (b) and (c) as subsections (c) and (d), respectively;
					(B)by striking
			 subsection (a); and
					(C)by inserting
			 before subsection (c), as redesignated by subparagraph (A), the following new
			 subsections:
						
							(a)The Secretary or
				a State approving agency may only approve a course that leads to an associate
				or higher degree when such course is an eligible program (as defined in section
				481 of the Higher Education Act of 1965 (20 U.S.C. 1088)) offered by an
				institution of higher education (as defined in section 102 of such Act (20
				U.S.C. 1002)) that has entered into, and is complying with, a program
				participation agreement under section 487 of such Act (20 U.S.C. 1094).
							(b)(1)The Secretary or a State
				approving agency may approve a course that does not lead to an associate or
				higher degree when—
									(A)such course—
										(i)is an eligible program (as defined
				in section 481 of the Higher Education Act of 1965 (20 U.S.C. 1088)) offered by
				an institution of higher education (as defined in section 102 of such Act (20
				U.S.C. 1002)) that has entered into, and is complying with, a program
				participation agreement under section 487 of such Act (20 U.S.C. 1094);
										(ii)in the case of a course designed
				to prepare individuals for licensure or certification, meets the instructional
				curriculum licensure or certification requirements of the State in which the
				institution is located; and
										(iii)in the case of a course designed
				to prepare an individual for employment by a State board or agency in an
				occupation that requires approval or licensure for such employment, is approved
				or licensed by such State board or agency;
										(B)such course is accepted by the State
				department of education for credit for a teacher's certificate; or
									(C)such course is approved by the State
				as meeting the requirement of regulations prescribed by the Secretary of Health
				and Human Services under sections 1819(f)(2)(A)(i) and 1919(f)(2)(A)(i) of the
				Social Security Act (42 U.S.C. 1395i–3(f)(2)(A)(i) and
				1396r(f)(2)(A)(i)).
									(2)(A)An educational
				institution shall submit an application for approval of courses to the
				appropriate State approving agency. In making application for approval, the
				institution (other than an elementary school or secondary school) shall
				transmit to the State approving agency copies of its catalog or bulletin which
				must be certified as true and correct in content and policy by an authorized
				representative of the institution.
									(B)Each catalog or bulletin transmitted
				by an institution under subparagraph (A) of this paragraph shall—
										(i)state with specificity the
				requirements of the institution with respect to graduation;
										(ii)include the information required
				under paragraphs (6) and (7) of section 3676(b) of this title; and
										(iii)include any attendance standards of
				the institution, if the institution has and enforces such
				standards.
										.
					(2)Conforming
			 amendmentsSuch title is amended—
					(A)in section
			 3452(g), by striking under the provisions of section 3675 of this
			 title;
					(B)in section
			 3501(11), by striking under the provisions of section 3675 of this
			 title;
					(C)in section
			 3672(b)(2)(A), by striking 3675(b)(1) and (b)(2) and inserting
			 3675(c)(1) and (c)(2); and
					(D)in the heading
			 for section 3675, by striking accredited courses and inserting
			 courses approved by
			 Secretary of Education.
					(3)Clerical
			 amendmentThe table of sections at the beginning of chapter 36 of
			 such title is amended by striking the item relating to section 3675 and
			 inserting the following new item:
					
						
							3675. Approval of courses
				approved by Secretary of
				Education.
						
						.
				(c)Approval by
			 Secretary of Veterans Affairs of non-Degree programs not approved by Secretary
			 of Education
				(1)In
			 generalSubsection (a) of section 3676 of such title is amended
			 to read as follows:
					
						(a)No course of education which has not been
				approved by the Secretary or a State approving agency under section 3675 of
				this title shall be approved for the purposes of this chapter unless—
							(1)the
				course—
								(A)does not lead to
				an associate or higher degree;
								(B)was not an
				eligible program (as defined in section 481 of the Higher Education Act of 1965
				(20 U.S.C. 1088)) at any time during the most recent two-year period;
				and
								(C)is a course that
				the Secretary or State approving agency determines, in accordance with this
				section and such regulations as the Secretary shall prescribe and on a
				case-by-case basis, that approval of which would further the purposes of this
				chapter or any of chapters 30 through 35 of this title; and
								(2)the educational institution offering such
				course submits to the appropriate State approving agency a written application
				for approval of such course in accordance with the provisions of this
				chapter.
							.
				(2)Additional
			 requirementsSubsection (c) of section 3676 of such title is
			 amended—
					(A)by redesignating
			 paragraph (14) as paragraph (21); and
					(B)by inserting
			 after paragraph (13) the following new paragraphs:
						
							(14)Such courses
				providing less than 600 clock hours of instruction, or its equivalent, have
				verified completion and placement rates of at least 70 percent.
							(15)Courses that
				prepare individuals for licensure or certification have verified that the
				course’s instructional curriculum appropriately includes the licensure or
				certification requirements in the State in which the institution deems such
				curriculum does.
							(16)Courses for
				which a State board or agency in the State in which the course is designed to
				prepare a student requires approval or licensure for employment in the
				recognized occupation in the State is approved or licensed by such State board
				or agency.
							(17)In the case of
				an educational institution that advertises job placement rates as a means of
				attracting students to enroll in a course of education offered by the
				educational institution, the application contains any other information
				necessary to substantiate the truthfulness of such advertisements.
							(18)The educational
				institution does not provide any commission, bonus, or other incentive payment
				based directly or indirectly on success in securing enrollments or financial
				aid to any persons or entities engaged in any student recruiting or admission
				activities or in making decisions regarding the award of student financial
				assistance, except for the recruitment of foreign students residing in foreign
				countries who are not eligible to receive Federal student assistance.
							(19)The educational
				institution does not make any misrepresentations (as defined in section 668.71
				of title 34, Code of Federal Regulations (or any corresponding similar
				regulation or ruling)) regarding the nature of its educational program, the
				nature of its financial charges, or the employability of its graduates (as
				defined in sections 668.72 through 668.74 of such title, respectively (or any
				corresponding similar regulations or rulings)).
							(20)The educational
				institution has provided information necessary to substantiate that it complies
				with the requirements set forth under section 600.9 of title 34 Code of Federal
				Regulations (or any corresponding similar regulation or
				ruling).
							.
					(3)Requirement
			 that additional requirements imposed by State approving agencies be approved by
			 Secretary of Veterans AffairsParagraph (21) of such subsection,
			 as redesignated by paragraph (2)(A), is amended by inserting and
			 approved by the Secretary before the period at the end.
				(4)Conforming
			 amendmentsSection 3676 of such title is amended—
					(A)in the heading
			 for such section, by striking nonaccredited courses and inserting
			 courses not approved by
			 Secretary of Education; and
					(B)in subsection
			 (c), in the matter before paragraph (1), by striking
			 non-accredited.
					(5)Clerical
			 amendmentThe table of sections at the beginning of chapter 36 of
			 such title is amended by striking the item relating to section 3675 and
			 inserting the following new item:
					
						
							3676. Approval of courses not
				approved by Secretary of
				Education.
						
						.
				(d)Additional
			 requirements for approval of programs for educational assistance for persons
			 enlisting for active dutySection 2143 of title 10, United States
			 Code, is amended—
				(1)in subsection
			 (a), by striking to subsection (b) and inserting to
			 subsections (b) and (c);
				(2)by redesignating
			 subsection (c) as subsection (d); and
				(3)by inserting
			 after subsection (b) the following new subsection (c):
					
						(c)(1)Except as provided in
				paragraph (2), a person entitled to assistance under this chapter may only use
				such assistance for educational expenses incurred for an eligible program (as
				defined in section 481 of the Higher Education Act of 1965 (20 U.S.C. 1088))
				that—
								(A)is offered by an institution of higher
				education (as defined in section 102 of such Act (20 U.S.C. 1002)) that has
				entered into, and is complying with, a program participation agreement under
				section 487 of such Act (20 U.S.C. 1094);
								(B)in the case of a program designed to
				prepare individuals for licensure or certification, meets the instructional
				curriculum licensure or certification requirements of the State in which the
				institution is located; and
								(C)in the case of a program designed to
				prepare individuals for employment by a State board or agency in an occupation
				that requires approval or licensure for such employment, is approved or
				licensed by such State board or agency.
								(2)The Secretary may, in accordance with
				regulations the Secretary shall prescribe, authorize the use of educational
				assistance awarded under this chapter for educational expenses incurred for a
				program of education that is not described in paragraph (1) if such
				program—
								(A)is accredited and approved by a
				nationally recognized accrediting agency or association;
								(B)was not an eligible program described
				in paragraph (1) at any time during the most recent two-year period; and
								(C)is a program that the Secretary
				determines, on a case-by-case basis, that approval of which would further the
				purposes of the program established under section 2141 of this
				title.
								.
				(e)Effective
			 dateThe amendments made by this section shall take effect on
			 August 1, 2013.
			3.Requirement that
			 educational institutions inform students of matters relating to accreditation
			 and outcomes as condition of approval for purposes of educational assistance
			 under laws administered by Secretary of Veterans Affairs and Secretary of
			 Defense
			(a)Educational
			 assistance under laws administered by Secretary of Veterans
			 AffairsSection 3672 of title 38, United States Code, is
			 amended—
				(1)by adding at the
			 end the following new subsection:
					
						(f)(1)A course of education
				that is offered by an educational institution may not be approved under this
				chapter unless the educational institution discloses and makes readily
				available the information described in paragraph (2) to—
								(A)each individual considering enrolling
				in the course of education at or before the moment at which the individual
				applies for enrollment in such course of education;
								(B)each student who is enrolled in the
				course of education each year the student is so enrolled; and
								(C)the public.
								(2)The information described in this
				paragraph with respect to an educational institution or a course of education
				of the educational institution is the following:
								(A)The names of associations, agencies,
				or governmental bodies which accredit, approve, or license the educational
				institution and its courses of education and the procedures under which any
				current or prospective student may obtain or review upon request a copy of the
				documents describing the educational institution’s accreditation, approval, or
				licensing.
								(B)Whether the educational institution is
				a public educational institution, a private nonprofit educational institution,
				or a private for-profit educational institution.
								(C)The rates of graduation of students
				who enroll in the course of education and the average dropout rate of all
				students enrolled in the course of education.
								(D)The percentage of students enrolled in
				the course of education who complete the course within—
									(i)the standard period for completion
				of such course of education;
									(ii)150 percent of such period;
				and
									(iii)200 percent of such
				period.
									(E)The median educational debt incurred
				by students who complete the course of education.
								(F)The cohort default rate, as defined in
				section 435(m) of the Higher Education Act of 1965 (20 U.S.C. 1085(m)), of the
				educational institution.
								(G)The rates of job placement of students
				who complete the course of education, as applicable, and the types of
				employment obtained by such students.
								(H)For any job for which the course of
				education is designed to prepare a student, the relevant licensing or
				certification requirements for such job in the State for which the course is
				designed to prepare the student to obtain such license or certificate and the
				examination and licensure test pass rates, as applicable.
								(I)The tuition and fees for programs of
				education at the educational institution.
								(J)The percentage of students enrolled in
				programs of education at the educational institution who have submitted a
				complaint under section 3697C(a) of this title.
								(K)With respect to the information
				reported under subparagraphs (C) through (J), indicators of how the educational
				institution compares with the averages of all public educational institutions
				with similar courses of education in the State in which the educational
				institution is located.
								(L)A description of the procedures by
				which student may submit complaints regarding educational institutions to
				applicable Federal and State agencies, including State approving agencies and
				accrediting agencies or associations and such contact information as may be
				necessary to submit such complaints.
								(M)A description of the process
				established under section 3697C(a) of this title and such contact information
				as may be necessary to submit a complaint in accordance with such
				process.
								(N)The policies established by the
				educational institution regarding transfer of course credit, including the
				following:
									(i)Any established criteria the
				educational institution uses regarding the transfer of course credit earned at
				another educational institution.
									(ii)A list of educational institutions
				that will accept transfer of course credit for specific programs of education
				offered by the educational institution.
									(iii)A list of educational
				institutions from which the educational institution will accept transfer of
				course credit for specific programs offered by that educational
				institution.
									(iv)Any changes by the educational
				institution in such policies and established criteria that first took effect in
				the most recent one-year period.
									(O)A statement of the requirements of any
				refund policies of the educational institution.
								(P)A statement of the requirements for
				officially withdrawing from a course of education at the educational
				institution.
								(Q)The standards which a student must
				maintain in order to be considered to be making satisfactory progress in a
				course of education at the educational institution.
								(R)A description of the services
				available at the educational institution that are tailored specifically to meet
				the needs of individuals receiving assistance under this chapter, any of
				chapters 30 through 35 of this title, or chapter 106A or 1606 of title 10,
				including services provided under section 3679A(a) of this title.
								(S)In the case of an educational
				institution that advertises job placement rates as a means of attracting
				students to enroll in the educational institution, such information as may be
				necessary to substantiate the truthfulness of the claims made in such
				advertising.
								(3)The information disclosed and made
				readily available under paragraph (1) to individuals and students described in
				subparagraphs (A) and (B) of such paragraph, respectively, shall be disclosed
				and made readily available—
								(A)in language that can be easily
				understood by such individuals and students; and
								(B)in a uniform manner that is
				appropriate for such individuals and students, including by publications,
				mailings, and electronic media.
								;
				and
				(2)in subsection
			 (b)(2)(A), as amended by section 2(b)(2), in the matter before clause (i), by
			 inserting subsection (f) and after Subject
			 to.
				(b)Educational
			 assistance for persons enlisting for active duty
				(1)In
			 generalChapter 106A of title 10, United States Code, is amended
			 by inserting after section 2149 the following new section:
					
						2149A.Disclosure
				requirements of educational institutionsThe Secretary may not provide a payment of
				educational expenses under an educational assistance program established under
				section 2141 of this title for instruction at an accredited institution (as
				defined in section 2143 of this title) unless such institution discloses and
				makes readily available the information described in paragraph (2) of section
				3672(f) of title 38 as described in paragraph (3) of such section to—
							(1)each individual considering enrolling in
				the course of education at or before the moment at which the individual applies
				for enrollment in such course of education;
							(2)each student who is enrolled in the course
				of education each year the student is so enrolled; and
							(3)the
				public.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 106A
			 of such title is amended by adding at the end the following new item:
					
						
							2149A. Disclosure requirements
				of educational institutions.
						
						.
				  
				(c)Effective
			 dateSubsection (f) of section 3672 of title 38, United States
			 Code, as added by subsection (a)(1), and section 2149A of title 10, United
			 States Code, as added by subsection (b)(1), shall take effect on August 1,
			 2013.
			4.Additional
			 requirements of educational institutions for support of veterans and members of
			 Armed Forces
			(a)Requirements
				(1)In
			 generalSubchapter I of chapter 36 of title 38, United States
			 Code, is amended by adding at the end the following new section:
					
						3679A.Additional
				requirements
							(a)Provision of
				counseling and services(1)An educational
				institution with 20 or more covered individuals enrolled in programs of
				education at the educational institution may not be approved under this chapter
				unless the educational institution provides adequate academic and student
				support services (as determined by the Secretary), including remediation,
				tutoring, and career and job placement counseling services to such covered
				individuals.
								(2)The Secretary may, on a case-by-case
				basis, waive the requirement to provide services under paragraph (1) for an
				educational institution for an academic year if—
									(A)the Secretary determines that the
				educational institution has demonstrated that providing such services during
				such academic year would lead to severe financial hardship; and
									(B)the educational institution submits to
				the Secretary a plan to provide such services during the following academic
				year.
									(b)Minimum
				standards for employment of points of contactExcept as provided
				in paragraph (2), an educational institution may not be approved under this
				chapter unless the educational institution employs a number of full-time
				equivalent employees that the Secretary considers adequate, but not less than
				one full-time equivalent employee, who—
								(1)acts as a point
				of contact for covered individuals on matters relating to educational
				assistance available to individuals under this chapter and chapters 30 through
				35 of this title and under chapters 106A and 1606 of title 10;
								(2)is knowledgeable
				about such educational assistance and such other financial aid, admissions,
				counseling and referral services, and matters relating to postsecondary
				education as are important to the educational success of covered individuals;
				and
								(3)is available to
				assist covered individuals on a full-time basis.
								(c)Covered
				individual definedIn this section, the term covered
				individual, with respect to enrollment in a program of education, means
				an individual who is receiving educational assistance under this chapter or any
				of chapters 30 through 35 of this title or under chapters 106A and 1606 of
				title 10 for such program of
				education.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 36 of
			 such title is amended by inserting after the item relating to section 3679 the
			 following new item:
					
						
							3679A. Additional
				requirements.
						
						.
				(b)Conforming
			 amendmentSection 3672(b)(2)(A) of such title (as amended by
			 section 3(a)(2)) is further amended by striking and 3696 and
			 inserting 3696, and 3679A.
			(c)Effective
			 dateSection 3679A of such title, as added by paragraph (1),
			 shall take effect on August 1, 2013.
			5.State approving
			 agencies
			(a)Education and
			 outreach
				(1)In
			 generalSubchapter I of
			 chapter 36 of title 38, United States Code, is amended by inserting after
			 section 3674A the following new section:
					
						3674B.Education
				and outreach
							(a)Education and
				outreach requiredAs a condition on receipt of reimbursement
				expenses under section 3674 of this title, each State approving agency shall
				conduct such education and outreach activities for individuals who are eligible
				to receive or are receiving educational assistance under this chapter or any of
				chapters 30 through 35 of this title as the Secretary considers appropriate to
				assist such individuals in making well-informed choices about their education
				and successfully tran­si­tion­ing into an educational environment.
							(b)CoordinationEach
				State approving agency conducting outreach activities under subsection (a)
				shall coordinate with the Secretary of Defense to ensure, as the Secretary of
				Defense considers appropriate, that information on educational assistance
				available under this chapter and chapters 30 through 35 of this title is made
				readily available as part of the Transition Assistance Program (TAP) of the
				Department of Defense in the State of the State approving agency.
							(c)MannerInformation
				made available as part of education and outreach activities under this section
				shall be made—
								(1)in language that
				can be easily understood by individuals described in paragraph (1);
								(2)in a uniform and
				easily accessible manner; and
								(3)through such
				means as may be appropriate and effective, including through publications,
				mailings, and electronic
				media.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 36 of
			 such title is amended by inserting after the item relating to section 3674A the
			 following new item:
					
						
							3674B. Education and
				outreach.
						
						.
				(b)AuditsSection
			 3673(d) of such title is amended—
				(1)by inserting
			 (1) before The Secretary; and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)Each year, each State approving
				agency, as a condition of receiving reimbursement of expenses under section
				3674 of this title, shall conduct such audits as the Secretary considers
				appropriate, including unannounced audits and audits using risk-based
				approaches, of educational institutions in the State of the State approving
				agency that have students enrolled in programs of education at the educational
				institutions who are receiving educational assistance under this chapter or any
				of chapters 30 through 35 of this title (without regard to whether the
				Secretary or the State approving agency approved the courses offered) in such
				State—
							(A)to detect misrepresentation, fraud,
				waste, and abuse;
							(B)to ensure full compliance with the
				provisions of this chapter; and
							(C)for such other purposes as the
				Secretary considers
				appropriate.
							.
				(c)ReportsSection
			 3674(a)(3) of such title is amended—
				(1)by inserting
			 (A) before Each State; and
				(2)by adding at the
			 end the following new subparagraph:
					
						(B)Each report submitted under
				subparagraph (A) shall include the following:
							(i)The number of visits made by the
				agency to educational institutions, including the number of such visits that
				were made without the prior knowledge of such educational institution.
							(ii)A description of the audits carried
				out by the agency under section 3673(d)(2) of this title and the findings of
				the agency, including with respect to any substantiated findings of
				misrepresentation, fraud, waste, abuse, or failure to comply with an applicable
				requirement of this chapter and the steps taken by the agency to address such
				fraud, waste, abuse, or failure to comply.
							(iii)A description of the outreach and
				training activities conducted by the agency under section 3674B of this
				title.
							.
				(d)Effective
			 dateThe amendments made by this section shall take effect on
			 August 1, 2013.
			6.Mandatory
			 compliance reviews
			(a)In
			 generalSection 3693 of title
			 38, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(c)In addition to
				the annual compliance surveys conducted under subsection (a), the Secretary
				shall also conduct a compliance review, in accordance with such regulations as
				the Secretary shall prescribe, of an educational institution described in such
				subsection whenever the Secretary finds any of the following:
						(1)The number of
				student enrollments at, or the rate of student enrollments of, the educational
				institution has increased rapidly.
						(2)The student
				dropout rate of the institution has increased rapidly.
						(3)The cohort
				default rate, as defined in section 435(m) of the Higher Education Act of 1965
				(20 U.S.C. 1085(m)), of the educational institution has increased rapidly or is
				consistently higher than the average of cohort default rate of comparable
				educational institutions.
						(4)The number of
				substantiated complaints filed under section 3697C(a)(1) of this title with
				respect to the educational institution have increased rapidly or is
				consistently higher than the number of substantiated complaints filed with
				respect to other comparable educational institutions.
						(5)The educational
				institution is the subject of a civil lawsuit in Federal or State court, is
				charged with a crime under Federal or State law, or is the subject of an
				official investigation of a State or Federal agency for misconduct.
						(6)The educational
				institution has significant growth in revenue resulting from tuition, including
				tuition paid with assistance provided under this chapter, chapters 30 through
				35 of this title, or chapters 106A or 1606 of title 10, which cannot be
				attributed to changes made to such chapters by Acts of Congress or changes to
				the administration of such chapters.
						(7)Such other
				findings as the Secretary considers warrant conducting a compliance survey
				under subsection (a).
						.
				
			(b)Effective
			 dateSubsection (c) of such section, as added by subsection (a),
			 shall take effect on August 1, 2013.
			7.Training and
			 counseling so veterans and members of the Armed Forces can make informed
			 decisions about education
			(a)In
			 generalSubchapter II of chapter 36 of title 38, United States
			 Code, is amended by adding at the end the following new section:
				
					3697B.Required
				one-on-one educational counseling
						(a)Provision of
				counseling required(1)The Secretary of
				Veterans Affairs shall provide individualized, one-on-one educational
				counseling to all individuals considering pursuing a program of education with
				assistance furnished under this chapter or any of chapters 30 through 35 of
				this title.
							(2)The Secretary of Defense shall
				provide individualized, one-on-one educational counseling to all individuals
				considering pursuing a program of education with assistance furnished under
				chapter 106A or 1606 of title 10.
							(b)Time and manner
				of counseling(1)Counseling provided
				under subsection (a) to an individual described in such subsection considering
				a program of education shall be provided at or before the individual enrolls in
				such program as follows:
								(A)To such individuals who have received
				fewer than 1/3 of the credits necessary to complete the
				program of education, a complete version of such counseling.
								(B)To such individuals who have received
				1/3 or more of the credits necessary to complete the
				program of education, a condensed version of such counseling as the Secretary
				of Veterans Affairs or the Secretary of Defense, as the case may be, considers
				appropriate.
								(2)To the extent practicable, counseling
				provided under subsection (a) to an individual described in paragraph (1)(A) of
				this subsection shall be provided in person.
							(3)The Secretary of Veterans Affairs and
				the Secretary of Defense shall each establish, by regulation, procedures by
				which individuals may receive counseling provided under subsection (a) when
				receipt of such counseling in person is not practicable.
							(c)ElementsA
				complete version of counseling provided under subsection (b)(1) for an
				individual shall include the following:
							(1)An overview of
				educational assistance available to the individual under this chapter and
				chapters 30 through 35 of this title or under chapters 106A and 1606 of title
				10, as the case may be.
							(2)Development of a
				personalized academic and career plan.
							(3)An overview of
				the information disclosed and made readily available under section 3672(f)(1)
				of this title relevant to the academic and career plan developed under
				paragraph (2).
							(4)A discussion of
				how enrollment in the program of education at the educational institution will
				affect the individual's academic and career plan and the financial implications
				for such individual of such enrollment.
							(5)An introduction
				to the College Navigator Internet website of the Department of
				Education.
							(d)Qualified
				counselorsCounseling provided under subsection (a) may only be
				provided by properly trained counselors, as determined by the Secretary of
				Veterans Affairs and the Secretary of Defense.
						(e)Use of
				information disclosed by educational institutionsIn providing
				educational assistance under this section, the Secretary of Veterans Affairs
				and the Secretary of Defense shall, to the degree practicable, use the
				information disclosed and made readily available under section 3672(f)(1) of
				this title.
						(f)Links to
				College Navigator Internet website of Department of EducationThe
				Secretary of Veterans Affairs and the Secretary of Defense shall provide links
				on the Internet websites of the Department of Veterans Affairs of the
				Department of Defense, respectively, to the College Navigator Internet website
				of the Department of Education in such a manner as the Secretary of Veterans
				Affairs and the Secretary of Defense consider appropriate to inform veterans
				and members of the Armed Forces of the availability of and the benefits of
				using the College Navigator Internet
				website.
						.
			(b)Clerical
			 amendmentThe table of sections for chapter 36 of such title is
			 amended by adding at the end the following new item:
				
					
						3697B. Required one-on-one
				educational
				counseling.
					
					.
			(c)Clarification
				(1)Heading of
			 section 3697A of title 38Section 3697A of such title is amended,
			 in the heading, by adding by
			 election at the end.
				(2)Table of
			 sectionsThe table of sections for chapter 36 of such title is
			 amended by amending the item relating to section 3697A to read as
			 follows:
					
						
							3697A. Educational and
				vocational counseling by
				election.
						
						.
				(d)Effective
			 dateSection 3697B of such title, as added by paragraph (1),
			 shall take effect on August 1, 2013, and shall apply with respect to
			 individuals considering pursuing programs of education as described in
			 subsection (a) of such section after such date.
			8.Coordination and
			 oversight of educational assistance programs
			(a)In
			 generalSubchapter II of chapter 36 of title 38, United States
			 Code, as amended by section 6, is further amended by adding at the end the
			 following new section:
				
					3697C.Coordination
				and oversight
						(a)Development of
				centralized complaints process(1)Not later than 180 days
				after the date of the enactment of the Military and Veterans Educational Reform Act of
				2012, the Secretary of Veterans Affairs and the Secretary of
				Defense shall each establish, by regulation, a process whereby persons are able
				to submit to the Secretaries, including by submitting via State approving
				agencies, complaints regarding educational institutions relevant to the
				provision of educational assistance provided under this chapter and chapters 30
				through 35 of this title and under chapters 106A and 1606 of title 10,
				including complaints regarding misrepresentation, fraud, waste, and
				abuse.
							(2)The process required by paragraph (1)
				shall include procedures to address complaints in a timely manner, including
				review and investigation of such complaints.
							(3)Each year, the Secretary of Veterans
				Affairs and the Secretary of Defense shall each compile the information they
				collect under this subsection and share such information with each other and
				the Secretary of Education, as otherwise allowed under law.
							(b)Information
				sharing between Secretary of Veterans Affairs, Secretary of Defense, and
				Secretary of Education(1)Not later than 180 days
				after the date of the enactment of the Military and Veterans Educational Reform Act of
				2012, the Secretary of Veterans Affairs and the Secretary of
				Defense shall each establish, by regulation, a process by which information may
				be reported by their respective departments to the Secretary of Education and
				each other regarding information with respect to substantiated acts by
				educational institutions of misrepresentation, fraud, waste, or abuse or
				failure to comply with an applicable requirement of this chapter or other
				information considered appropriate by the reporting Secretary by an educational
				institution at which an individual is enrolled in a program of education for
				which the individual receives educational assistance under this chapter, any of
				chapters 30 through 35 of this title, or chapter 106A or 1606 of title 10
				relevant to the purpose and effective implementation of Federal programs of
				educational assistance provided under such chapters.
							(2)Not later than 180 days after the
				date of the enactment of the Military and
				Veterans Educational Reform Act of 2012, the Secretary of
				Education shall establish a process by which the Secretary of Education
				notifies the Secretary of Veterans Affairs and the Secretary of Defense of the
				following with respect to educational institutions:
								(A)Substantiated acts by educational
				institutions of misrepresentation, fraud, waste, or abuse.
								(B)Loss of accreditation.
								(C)Loss of eligibility under title IV of
				the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.).
								(D)Has been reported by a Federal or
				State agency or a nationally recognized accrediting agency or association as
				failing to comply with, or has a significant risk of failing to comply with, a
				provision of Federal or State law or a requirement that is a condition for
				accreditation established by a nationally recognized accrediting agency or
				association.
								(E)Such other information as the
				Secretary of Education considers appropriate.
								(c)Annual report
				on educational assistance provided by Department of Veterans Affairs and
				Department of Defense(1)Not less frequently
				than once each year, the Secretary of Veterans Affairs and the Secretary of
				Defense shall each submit to Congress a report on the provision of educational
				assistance under this chapter and chapters 30 through 35 of this title and
				under chapters 106A and 1606 of title 10, respectively.
							(2)Each report submitted under
				subsection (a) shall include, for the period covered by the report and
				disaggregated by for-profit and not-for-profit educational institutions, the
				following:
								(A)The number of individuals who received
				assistance under laws administered by the respective Secretary.
								(B)The amounts of assistance
				provided.
								(C)A
				description of any complaints reported under subsection (a) to the respective
				Secretary or State approving agencies by such individuals with respect to the
				receipt or use of educational assistance under laws administered by the
				respective Secretary.
								(D)All substantiated reports of
				misrepresentation, waste, fraud, abuse, or other acts that are inconsistent
				with the requirements of this chapter by an educational institution at which an
				individual is enrolled in a program of education for which the individual is
				receiving educational assistance under a law administered by the respective
				Secretary.
								(E)A list of educational institutions
				which had courses of education that were approved under this chapter in the
				previous year but were found, in the year covered by the report, not in
				compliance with a requirement of such chapter.
								(F)Such recommendations for legislative or
				regulatory action as the respective Secretary considers appropriate to improve
				the provision of educational assistance under the laws administered by the
				respective Secretary.
								(G)An
				assessment of the academic performance of individuals who received educational
				assistance described in paragraph (1), including graduation rates and dropout
				rates.
								(H)A
				list of educational institutions that were approved under this chapter,
				disaggregated by educational institutions approved under section 3676 of this
				title.
								.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 36 of
			 such title, as amended by section 6, is further amended by adding at the end
			 the following new item:
				
					
						3697C. Coordination and
				oversight.
					
					.
			
